Exhibit 10.20(a)
Confidential
EXECUTIVE EMPLOYMENT AGREEMENT
          This Executive Employment Agreement (the “Agreement”) is dated as of
February 28, 2008 by and between Mylan Inc. (the “Company”) and Daniel C. Rizzo,
Jr. (“Executive”).
RECITALS:
          WHEREAS, the Company wishes to employ Executive as a Senior
Vice-President and Corporate Controller at Company’s Canonsburg, Pennsylvania
location;
          WHEREAS, the Company is engaged in business which is global in nature,
involving business lines, operations, sales, customers, technology, and
intellectual property located throughout the United States and internationally;
          WHEREAS, the Company and Executive are executing a Transition and
Succession Agreement concurrent with execution of this Agreement; and
          WHEREAS, this Agreement provides Executive with consideration and
benefits which were not previously offered to Executive.
          NOW, THEREFORE, in consideration of the above and the promises and
mutual obligations of the parties contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:
     1. Employment of Executive and Best Efforts. The Company agrees to employ
Executive, and Executive accepts employment by the Company, on the terms and
conditions provided herein. Executive shall report to the Chief Financial
Officer of the Company or such other person as the Chief Financial Officer shall
designate. During the term of this Agreement, Executive shall devote his full
working time and attention to the business and affairs of the Company and its
affiliate companies and subsidiaries (collectively, the “Mylan Companies”) and
in the performance of his duties hereunder, shall serve the Company faithfully
and to the best of his ability, and use his best efforts to promote the
interests of the Mylan Companies. During the term of this Agreement, Executive
agrees to promptly and fully disclose to the Company, and not to divert to
Executive’s own use or benefit or the use or benefit of others, any business
opportunities involving any existing or prospective line of business, supplier,
product or activity of the Mylan Companies or any business opportunities which
otherwise could be afforded to one or more of the Mylan Companies.
     2. Term of Agreement. This Agreement shall commence and be effective as of
the date hereof and shall remain in effect, unless earlier terminated, or
extended or renewed, as provided in Section 8 of this Agreement, until the third
(3rd) anniversary of the date hereof.
     3. Executive’s Compensation. Executive shall receive the following:
          (a) Base Salary. Executive’s base salary (the “Base Salary”) shall be
Three Hundred Fifty Thousand dollars ($350,000) per annum, payable in accordance
with the

 



--------------------------------------------------------------------------------



 



Confidential
Company’s normal payroll practices for its executive officers. Such Base Salary
shall be reviewed annually.
          (b) Annual Bonus. Executive shall be eligible to receive, as
determined by and at the discretion of the Company’s Chief Executive Officer
(or, as applicable, the Compensation Committee of the Mylan Board of Directors),
a target Annual Bonus of fifty percent (50%) of Executive’s then-current Base
Salary.
          (c) Fringe Benefits. Executive shall be eligible for such benefits and
perquisites of employment as are generally made available to full time employees
of the Company, in accordance with the terms and conditions of such policies,
procedures and benefit plans. Benefits are subject to the terms and conditions
of the underlying plan documents and applicable law. The Company reserves the
right to modify or discontinue any benefit plan, program, policy or eligibility
requirement for participation in any benefit plan or program at any time. In
addition, Executive shall be entitled to four (4) weeks of vacation per year.
Executive shall also be entitled to the use of a car, or to a monthly car
allowance, in accordance with the fleet policy applicable to Executive in effect
from time to time. Executive’s travel, expense reimbursement and other similar
matters will be in accordance with the Company’s policies in effect from time to
time.
     4. Confidentiality. Executive recognizes and acknowledges that the business
interests of the Mylan Companies require a confidential relationship between the
Company and Executive and the fullest protection and confidential treatment of
the financial data, customer information, supplier information, market
information, marketing and/or promotional techniques and methods, pricing
information, purchase information, sales policies, employee lists, policy and
procedure information, records, advertising information, computer records, trade
secrets, know how, plans and programs, sources of supply, and other knowledge of
the business of the Mylan Companies (all of which are hereinafter jointly termed
“Confidential Information”) which have or may in whole or in part be conceived,
learned or obtained by Executive in the course of Executive’s employment with
the Company. Accordingly, Executive agrees to keep secret and treat as
confidential all Confidential Information whether or not copyrightable or
patentable, and agrees not to use or aid others in learning of or using any
Confidential Information except in the ordinary course of business and in
furtherance of the Company’s interests. For example, and not by way of
limitation, during the term of this Agreement and at all times thereafter,
except insofar as is necessary consistent with the Company’s business interests:
          (a) Executive will not, directly or indirectly, disclose any
Confidential Information;
          (b) Executive will not make copies of or otherwise disclose the
contents of documents containing or constituting Confidential Information;
          (c) As to documents which are delivered to Executive or which are made
available to him as a necessary part of the working relationships and duties of
Executive within the business of the Mylan Companies, Executive will treat such
documents confidentially and will treat such documents as proprietary and
confidential, not to be reproduced, disclosed or used without appropriate
authority of the Company;

2



--------------------------------------------------------------------------------



 



Confidential
          (d) Executive will not advise others that the information and/or know
how included in Confidential Information is known to or used by the Mylan
Companies; and
          (e) Executive will not in any manner disclose or use Confidential
Information for Executive’s own account and will not aid, assist or abet others
in the use of Confidential Information for their account or benefit, or for the
account or benefit of any person or entity other than the Mylan Companies.
          The obligations set forth in this section survive termination of
Executive’s employment and are in addition to any and all rights the Company may
have under state or federal statutes or common law.
     Notwithstanding anything to the contrary in this Section 4, Executive may
disclose Confidential Information to any federal or state agency, court, or
other governmental body in the event that it is required by subpoena, order or
other legal or regulatory process; provided that Executive shall use his best
efforts under the circumstances to notify Company of the same so as to provide
or afford Company the opportunity to obtain such protective orders or other
relief as the compelling court or other entity may grant and shall use its
reasonable best efforts to assist Company in seeking such protective orders or
other relief. In such event, Executive shall disclose only that portion of the
Confidential Information that, upon the advice of legal counsel, is legally
required to be disclosed and will use his best efforts under the circumstances
to ensure that any such Confidential Information so disclosed will be accorded
confidential treatment by such agency, court or other body through protective
orders, filings under seal and other appropriate means. Disclosure made pursuant
to this paragraph will not otherwise change Executive’s confidentiality and
non-use obligations as set forth in this Agreement.
     5. Non-Competition and Non-Solicitation. Executive agrees that for twelve
(12) months after termination of Executive’s employment with the Company for any
reason:
          (a) Executive shall not, directly or indirectly, whether for himself
or for any other person, company, corporation or other entity be or become
employed or associated in any way (including but not limited to the association
set forth in i-vii of this subsection) with any business or organization which
is directly or indirectly engaged in the research, development, manufacture,
production, marketing, promotion or sale of any product the same as or similar
to those of the Mylan Companies, or which competes or intends to compete in any
line of business with the Mylan Companies, anywhere the Company is doing
business at the time of Executive’s termination. Notwithstanding the foregoing,
Executive may during the period in which this paragraph is in effect own stock
or other interests in corporations or other entities that engage in businesses
the same or substantially similar to those engaged in by the Mylan Companies,
provided that Executive does not, directly or indirectly (including without
limitation as the result of ownership or control of another corporation or other
entity), individually or as part of a group (as that term is defined in Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder) (i) control or have the ability to control
the corporation or other entity, (ii) provide to the corporation or entity,
whether as an executive, consultant or otherwise, advice or consultation,
(iii) provide to the corporation or entity any confidential or proprietary
information regarding the Mylan Companies or its businesses or regarding the
conduct of businesses similar to those

3



--------------------------------------------------------------------------------



 



Confidential
of the Mylan Companies, (iv) hold or have the right by contract or arrangement
or understanding with other parties to elect one or more persons to any such
position (other than solely by the voting of his shares or ownership interest),
(v) hold a position as an officer of the corporation or entity, (vi) have the
purpose to change or influence the control of the corporation or entity (other
than solely by the voting of his shares or ownership interest), or (vii) have a
business or other relationship, by contract or otherwise, with the corporation
or entity other than as a passive investor in it; provided, however, that
Executive may vote his shares or ownership interest in such manner as he chooses
provided that such action does not otherwise violate the prohibitions set forth
in this sentence.
          (b) Executive will not, either directly or indirectly, either for
himself or for any other person, partnership, firm, company, corporation or
other entity, solicit, divert, or take away any of the customers or suppliers of
the Mylan Companies or contact said customers or suppliers for the purpose of
soliciting, diverting or taking away any such customers or supplier from the
Mylan Companies.
          (c) Executive will not solicit, entice or otherwise induce any
employee of the Mylan Companies to leave the employ of the Mylan Companies for
any reason whatsoever, nor will Executive directly or indirectly aid, assist or
abet any other person or entity in soliciting or hiring any employee of the
Mylan Companies, nor will Executive otherwise interfere with any contractual or
other business relationships between the Mylan Companies and its employees.
     6. Severability. Should an arbitrator or a court of competent jurisdiction
determine that any section or subsection of this Agreement is unenforceable
because one or all of them are vague or overly broad, the parties agree that
this Agreement may and shall be enforced to the maximum extent permitted by law.
It is the intent of the parties that each section and subsection of this
Agreement be a separate and distinct promise and that unenforceability of any
one subsection shall have no effect on the enforceability of another.
     7. Injunctive Relief/Extension of Restriction.
          (a) The parties agree that in the event of Executive’s violation of
sections 4 and/or 5 of this Agreement or any subsection thereunder, that the
damage to the Company will be irreparable and that money damages may be
difficult or impossible to ascertain and would not constitute an adequate
remedy.
          (b) In addition to whatever other remedies the Company may have at law
or in equity, Executive recognizes and agrees that the Company shall be entitled
to a temporary restraining order and a temporary and permanent injunction
enjoining and prohibiting any acts not permissible pursuant to this Agreement.
          (c) Executive agrees that should either party seek to enforce or
determine its rights or assert a claim for breach in either case because of an
act of Executive which the Company believes to be in contravention of sections 4
and/or 5 of this Agreement or any subsection thereunder, the duration of the
restrictions imposed thereby shall be extended for a time period equal to the
period necessary to obtain enforcement of the Company’s rights.

4



--------------------------------------------------------------------------------



 



Confidential
      8. Termination of Employment.
          (a) Resignation. Executive may resign from employment at any time upon
ninety (90) days written notice to the Company. During the ninety (90) day
notice period Executive, at the direction of the Chief Financial Officer or such
other person as the Chief Financial Officer shall designate, will continue to
perform Executive’s duties, or such other duties as may be assigned, and shall
abide by all other terms and conditions of this Agreement. Additionally,
Executive will use his best effort to effect a smooth and effective transition
to whoever will replace Executive. The Company reserves the right to accelerate
the effective date of Executive’s resignation. The Company shall have no
liability to Executive in the event of a resignation other than that the Company
shall pay Executive’s wages and benefits through the effective date of
Executive’s resignation. Executive, however, will continue to be bound by all
provisions of this Agreement that survive termination of employment in the event
of a resignation.
          (b) Termination for Cause. In the event of a termination for Cause,
the Company shall have no liability to Executive other than that the Company
shall pay Executive’s wages and benefits through the effective date of the
Executive’s termination. Executive, however, will continue to be bound by all
provisions of this Agreement that survive termination of employment in the event
of a termination for Cause.
          “Cause” shall mean: (i) Executive’s willful and substantial misconduct
with respect to the Company’s business or affairs; (ii) Executive’s neglect of
duties; (iii) Executive’s conviction of a crime involving moral turpitude;
(iv) Executive’s conviction of any felony; (v) Executive’s insubordination; or
(vi) Executive’s material breach of any provision of this Agreement.
          (c) Termination Without Cause. If the Company terminates Executive
without Cause and Executive complies in all respects with his obligations
hereunder, then Executive shall be paid his then-current Base Salary for a
period of twelve (12) months following the date of termination. Executive and
his eligible dependents shall have the right to continuation coverage for heath
insurance benefits, in accordance with the terms and conditions of the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”); such
coverage will be at the Company’s cost for twelve (12) months or until such time
as Executive voluntarily obtains health benefits through another employer or
otherwise in connection with rendering services for a third party, whichever
occurs first. Executive will continue to be bound by all provisions of this
Agreement that survive termination of employment in the event of a termination
without Cause.
          (d) Disability. If in the Company’s discretion Executive has been
unable because of medically determinable physical or mental disability to
perform the essential functions of Executive’s position, with or without
reasonable accommodation, for one hundred eighty (180) calendar days measured
from the last full day of Executive’s work, Executive’s employment with the
Company shall terminate without any liability or obligation to Executive under
any section of this Agreement, except to make the Disability Supplemental
Payment, defined below. During such one hundred eighty (180) day period,
Executive will be eligible

5



--------------------------------------------------------------------------------



 



Confidential
for short term disability benefits in accordance with the Company’s short term
disability policy in effect at such time.
          If Executive is deemed eligible for disability benefits under the
Company’s short term or long term disability policy, the Company will supplement
Executive’s disability benefits with payments equal to the difference between
Executive’s pre-disability Base Salary and Executive’s disability benefits (the
“Disability Supplemental Payment”). The Disability Supplemental Payments will be
made on the Company’s regular paydays and will be subject to any required
withholding. For example, and solely for purposes of illustration, if
Executive’s monthly pre-disability Base Salary were $20,833.33 and his
disability benefits were $12,500, the monthly gross amount of the Disability
Supplemental Payment would be $8,333.33. The maximum aggregate amount of such
Disability Supplemental Payments shall not exceed one times the Executive’s
pre-disability Base Salary.
          (e) Extension or Renewal. This Agreement may be extended or renewed
upon mutual written agreement of Executive and the Company, signed by both
parties. Unless this Agreement has already been terminated for reasons stated in
Section 8(a), (b), (c) or (d) of this Agreement, and further provided that
Executive would otherwise be physically and mentally able to perform the
essential functions of Executive’s position as of the third (3rd) anniversary of
the date hereof, with or without reasonable accommodation, Executive and the
Company agree that they shall commence renewal or extension discussions ninety
(90) days prior to the third (3rd) anniversary of the date hereof.
          If, by the third (3rd) anniversary of the date hereof, the Company has
not made an offer to Executive for continued employment with the Company beyond
such date, Executive’s employment shall terminate as of such third (3rd)
anniversary, and the Company shall continue to pay Executive his then-current
Base Salary in accordance with the Company’s payroll practices, for a period of
twelve (12) months. Executive and his eligible dependents shall have the right
to continuation coverage for health insurance benefits, in accordance with the
terms and conditions of COBRA; such coverage will be at the Company’s cost for
twelve (12) months or until such time as Executive voluntarily obtains health
benefits through another employer or otherwise in connection with rendering
services for a third party, whichever occurs first. If this Agreement is not
extended or renewed, Executive will continue to be bound by all provisions of
this Agreement that survive termination of employment.
          (f) Return of Company Property. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return to the Company all
records, memoranda, files, notes, papers, correspondence, reports, documents,
books, diskettes, hard drives, electronic files, and all copies or abstracts
thereof that Executive has concerning the Company’s business. Executive shall
also immediately return all keys, identification cards, or badges,
Company-leased or owned automobile (if any), and other Company property.
     9. Indemnification. To the extent not otherwise limited by the Company’s
Bylaws, in the event that Executive is made a party or is threatened to be made
a party to or is involved in any action, suit or proceeding (including those
brought by or in the right of the Company), whether civil, criminal,
administrative or investigative (“Proceeding”), by reason of the fact that he is
or was an officer, employee or agent of or is or was serving the Company or any
subsidiary

6



--------------------------------------------------------------------------------



 



Confidential
of the Company, or is or was serving at the request of the Company or another
corporation, or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such Proceeding is alleged action in an official capacity as a director,
officer, employee or agent or in any other capacity while serving as a director,
officer, employee or agent, and further provided that Executive has not breached
this Agreement and satisfies the conditions for indemnification set forth below,
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by law against all expenses, liabilities and losses (including
attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Executive
in connection therewith. Such right shall be a contract right and shall include
the right to be paid by the Company expenses incurred in defending any such
Proceeding in advance of its final disposition; provided, however, that the
payment of such expenses incurred by Executive in his capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
Executive while a director or officer, including, without limitation, service to
an employee benefit plan) in advance of the final disposition of such Proceeding
will be made only upon delivery to the Company of an undertaking, by or on
behalf of Executive, to repay all amounts to Company so advanced if it should be
determined ultimately by the authority having jurisdiction over the matter that
Executive is not entitled to be indemnified under this section or otherwise.
          The Company’s obligation to indemnify Executive is conditional on the
following: (i) promptly after receipt by Executive of notice of the commencement
of any Proceeding for which Executive may be entitled to be indemnified,
Executive shall notify the Company in writing of the commencement thereof;
(ii) the Company shall have the right to assume, direct and control the defense
of any such Proceeding including, but not limited to, the right to select and
employ counsel for Executive (which may be the same counsel as counsel for the
Company), and the right to determine legal strategy for the defense and/or
resolution of such Proceeding. The Company shall not be liable to indemnify
Executive for any settlement or other resolution of any Proceeding against
Executive that is effected or entered into without the Company’s written
consent. If any indemnity payment made to or on behalf of Executive is deemed
taxable to Executive, the Company shall make Executive whole for any such tax
liability by grossing up reimbursements to Executive or through direct
reimbursement for such tax liability.
     10. General Release as Condition for Post-Employment Payments. In order to
receive any payments under Sections 8(c), (d) or (e) of this Agreement,
Executive shall be required to execute a general release and waiver of all
claims against the Company and its parents, subsidiaries, officers, directors,
agents and employees, arising out of or relating in any way to Executive’s
employment or termination of employment with the Company, including but not
limited to a release and waiver of any and all such claims arising under all
federal, state or local civil rights statutes, other laws, regulations, or the
common law.
     11. Notices. All notices hereunder to the parties hereto shall be in
writing sent by certified mail, return receipt requested, postage prepaid, with
a copy by fax if the recipient’s fax number is shown, addressed to the
respective parties at the following addresses:

     
THE COMPANY:
  Mylan Inc.
 
  1500 Corporate Drive

7



--------------------------------------------------------------------------------



 



Confidential

     
 
  Canonsburg, Pennsylvania 15317
 
  Attention: Chief Financial Officer
 
   
With a copy to:
  Mylan Inc.
 
  1500 Corporate Drive
 
  Canonsburg, Pennsylvania 15317
 
  Attention: Global General Counsel
 
   
EXECUTIVE:
  The most recent address on record at the Company.

          Either party may, by written notice complying with the requirements of
this section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.
     12. Withholding. All payments required to be made by the Company hereunder
to Executive or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.
     13. Modification. This Agreement may be modified only by a written
instrument duly executed by or on behalf of the parties hereto.
     14. Construction of Agreement. This Agreement and all of its provisions
were subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.
     15. Successors and Assigns. This Agreement and all of its provisions,
rights and obligations shall be binding upon and inure to the benefit of the
parties hereto and the Company’s successors and assigns. This Agreement may be
assigned by the Company to any person, firm or corporation which shall become
the owner of substantially all of the assets of the Company or which shall
succeed to the business of the Company; provided, however, that in the event of
any such assignment the Company shall obtain an instrument in writing from the
assignee in which such assignee assumes the obligations of the Company hereunder
and shall deliver an executed copy thereof to Executive. No right or interest to
or in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiaries so
designated to receive any such amount, or if no beneficiary has been so
designated, the legal representative of Executive’s estate. No right, benefit,
or interest hereunder, shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation, or set-off in respect of
any claim, debt, or obligation, or to execution, attachment, levy, or similar
process, or assignment or operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately proceeding
sentence shall, to the full extent permitted by law, be null, void, and of no
effect.

8



--------------------------------------------------------------------------------



 



Confidential
     16. Choice of Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies, irrespective of choice of law
principles.
     17. Disputes, Arbitration, and Consent to Jurisdiction.
          (a) Any controversy, dispute or claim arising out of or relating to
this Agreement, or the breach hereof, any claims relating to the validity or
enforceability of this Agreement, or any provision hereof, or any claim which,
in any way arises out of or is related to, Executive’s employment with the
Company or the termination of said employment, including but not limited to
statutory claims for discrimination, shall be resolved by arbitration in
accordance with the then current rules of the American Arbitration Association
respecting employment disputes except that the parties shall be entitled to
engage in all forms of discovery permitted under the Pennsylvania Rules of Civil
Procedure (as such rules may be in effect from time to time). The hearing of any
dispute will be held in Pittsburgh, Pennsylvania. Executive and Company agree
for themselves, their employees, successors and assigns and their accountants,
attorneys and experts that any arbitration hereunder will be held in complete
confidence and, without the other party’s prior written consent, will not be
disclosed, in whole or in part, to any other person or entity except as may be
required by law. The decision of the arbitrator(s) will be final and binding on
all parties and any award rendered shall be enforced upon confirmation by a
court of competent jurisdiction. Executive and the Company expressly consent to
the jurisdiction of any such arbitrator over them.
          (b) Notwithstanding the foregoing, either party may request a court of
competent jurisdiction to issue such temporary or interim relief (including
temporary restraining orders and preliminary injunctions) as may be appropriate,
either before arbitration is commenced or pending the outcome of arbitration,
whether either party alleges or claims a violation of this Agreement or any
other agreement regarding trade secrets, confidential information,
non-competition or non-solicitation. No such request shall be a waiver of the
right to submit any claim, dispute or controversy to arbitration.
          (c) In the event either party commences any court action as permitted
by subparagraph (b) above, each of the parties hereto irrevocably submits to the
exclusive jurisdiction of (i) the Court of Common Pleas of Washington County,
Pennsylvania and (ii) the United States District Court for the Western District
of Pennsylvania, for the purposes of any suit, action, or other proceeding
arising out of in or any way relating to this Agreement or Executive’s
employment, and agrees not to commence any action, suit or proceeding relating
thereto except in such courts. Each of the parties hereto further agrees that
service of any process, summons, notice or document hand delivered or sent by
U.S. certified mail to such party’s respective address set forth in Section 11
will be effective service of process for any action, suit or proceeding in
Pennsylvania with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence. Each of the
parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
in (i) the Court of Common Pleas of Washington County, Pennsylvania or (ii) the
United States District Court for the Western District of Pennsylvania, and
hereby further irrevocably and unconditionally waives and agrees not to plead

9



--------------------------------------------------------------------------------



 



Confidential
or claim in any such court that such action, suit or proceeding brought in such
court has been brought in an inconvenient forum.
     18. Voluntary Nature of This Agreement. Executive acknowledges and agrees
that he is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Executive further acknowledges and
agrees that he has carefully read this Agreement and has asked any questions
needed for him to understand the terms, consequences and binding effect of this
Agreement and fully understand it. Finally, Executive agrees that he has been
provided an opportunity to seek the advice of an attorney of his choice before
signing this Agreement.
     19. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any terms or conditions of this Agreement.
     20. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
(Signature page follows)

10



--------------------------------------------------------------------------------



 



Confidential
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above mentioned.

                      MYLAN INC.,       EXECUTIVE:
 
                    BY:   /s/ Edward J. Borkowski       /s/ Daniel C. Rizzo, Jr.
                  Its:   CFO       Daniel C. Rizzo, Jr.  

11